Citation Nr: 0800044	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-38 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to July 
1946.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's currently diagnosed skin cancer is related to 
military service, to include as due to exposure to ionizing 
radiation.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by military 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in September 2003 satisfied the duty to notify provisions.  
An additional letter was also provided to the veteran in 
March 2006.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  A VA medical 
opinion was provided to the veteran in connection with his 
claim.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

The veteran contends that his currently diagnosed skin cancer 
was caused by exposure to ionizing radiation during military 
service.  He claims that he was exposed to ionizing radiation 
during service when he served in the forces occupying Japan 
at the end of World War II.  Specifically, the veteran 
alleges, and his service personnel records confirm, that he 
was aboard a ship which was present in Nagasaki, Japan, on 
September 23, 1945.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
However, the veteran cannot avail himself of this avenue of 
recovery as skin cancer is not among the specific listed 
diseases eligible for the service connection presumption 
under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

A "radiation-exposed veteran" is one who participated in a 
"radiation-risk activity" which includes occupation of 
Hiroshima or Nagasaki beginning on August 6, 1945 and ending 
on July 1, 1946.  38 C.F.R. §§ 3.309(d) (3).  In this case, 
the evidence shows that the veteran is a "radiation-exposed 
veteran" and skin cancer is a specified radiogenic disease 
under 38 C.F.R. § 3.311(b)(2).  Accordingly, a dose 
assessment of the veteran is required.  In the October 2004 
reply to the RO's request, the Defense Threat Reduction 
Agency indicated that given the veteran's location, and using 
the worst case assumptions, the veteran's total combined 
ionizing radiation exposure level had an upper dose limit of 
less than one roentgen equivalent unit (rem).

The private medical evidence of record demonstrates that the 
veteran developed skin cancer more than 5 years after his 
service in Japan.  Specifically, the medical evidence of 
record shows that the symptoms which were subsequently 
diagnosed as skin cancer appeared as early as August 1992.  
Additionally, the Board recognizes that skin cancer is listed 
as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  
However, the Board finds service connection is not warranted 
under 38 C.F.R. § 3.311 because the VA Undersecretary for 
Benefits found no reasonable possibility that the veteran's 
skin cancer resulted from his in-service radiation exposure.  
Moreover, the record contains a medical opinion, dated in 
November 2004, from the VA Chief Public Health and 
Environmental Hazards Officer who found that, even assuming 
the worst case scenario of the veteran's presence in Nagasaki 
and exposure to ionizing radiation there, it is unlikely that 
his skin cancer can be attributed to such exposure.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed skin cancer is related to 
in-service exposure to ionizing radiation.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not certified by an appropriate professional body in 
the field of health physics, nuclear medicine, or radiology, 
the veteran is not competent to make a determination that his 
currently diagnosed skin cancer is related to in-service 
exposure to ionizing radiation.  See 38 C.F.R. § 
3.311(a)(3)(ii); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, his statements are not competent to show that his 
in-service exposure to ionizing radiation caused his 
currently diagnosed skin cancer.

Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of cancer.

After separation from military service, an August 1992 
private medical report showed that the veteran had a 
seborrhic keratosis.  The medical evidence of record shows 
that the veteran experienced multiple skin lesions from 
August 1992 onwards and that these lesions were eventually 
diagnosed as squamous cell carcinoma.

The medical evidence of record does not show that the 
veteran's currently diagnosed skin cancer is related to 
military service.  The veteran's service medical records do 
not show any complaints, symptoms, or diagnoses of cancer.  
While the veteran has a current diagnosis of skin cancer, 
there is no medical evidence of record that this disorder was 
diagnosed prior to 1992, over 45 years after separation from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record that relates 
the veteran's currently diagnosed skin cancer to military 
service.  The only medical evidence of record that addresses 
the etiology of the veteran's tinnitus is the November 2004 
letter from the VA Chief Public Health and Environmental 
Hazards Office which stated that the veteran's currently 
diagnosed skin cancer was not likely attributable to 
in-service exposure to ionizing radiation.  The veteran's 
statements alone are not sufficient to prove that his 
currently diagnosed skin cancer is directly related to 
military service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  Accordingly, there is no medical evidence 
of record that relates the veteran's currently diagnosed skin 
cancer to military service, to include as due to exposure to 
ionizing radiation, nor may it be so presumed.  As such, 
service connection for skin cancer is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for skin cancer, to include as due to 
ionizing radiation exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


